The claimant, an Illinois corporation, in the year of 1920 amongst other things, engaged in the selling and distribution of water to the defendant, State of-Illinois, in and in the vicinity of Pontiac, Illinois. While thus engaged, claimant as a part of its Public Utility business, sold and delivered to defendant for its use at the Illinois State Reformatory at Pontiac, from the 29th day of September, A. I). 1920, to the ,29th day of October, A. D. 1920, six million seventy-four thousand seven hundred and seventy-five (6,074,775) gallons of water, for which the State agreed and promised to pay claimant nine hundred forty-one dollars and fifty-nine cents ($941.59) being amount due under contract price at thirty-one cents per 1,000 gallons, less a discount of 50 per cent. When bill was presented, there seemed to be some little errors, and when finally corrected, and presented for payment, the time had elapsed for payment of the appropriation made to pay for such service, and it becomes necessary to present this case to this Court for adjudication. The claim has the approval of the "proper officials, and the Attorney General concedes in his statement herein, that said sum is due from defendant to claimant. The Court therefore awards to claimant, the said sum of nine hundred forty-one dollars and fifty-nine cents ($941.59).